Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is responsive to the Amendment filed on March 15, 2021. Claims 1-20 are cancelled and the status of claim 40 being corrected to “New” is accepted. Claims 21-40 are now pending in the application.

Terminal Disclaimer
3. 	The terminal disclaimer filed on 03/15/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of Application Number 15/642,233, now U.S. Patent No. 10,447,542, has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
4. 	The information disclosure statement filed 03/01/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has (They have) been considered and placed in the application file.

Allowable Subject Matter
5.	Claims 21-40 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
	The instant application claims essentially same subject matters of parent application 15/642,233, previously prosecuted and issued into U.S. patent number 10,447,542. Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,447,542. However, the terminal disclaimer in the outstanding response filed 03/15/21 has overcome the rejection. Therefore, the instant application is allowed for the same rationales discussed in the parent application 15/642,233 as incorporated hereinafter. Moreover, the prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed electronic device (claim 21), non-transitory computer storage medium (claim 32) and method (claim 39), comprising the novel and unobvious limitations as “ ... assign the second electronic device to an isolation group ... ; when the third electronic device is assigned to the isolation group, routing the packet or frame addressed to the second electronic device, wherein the routing provides direct communication between the third electronic device and the second electronic device within the isolation group via the electronic device; and when the third electronic device is not assigned to the isolation group, prohibiting direct communication between the third electronic device and the second electronic device via the electronic device.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 22-31, 33-38 and 40.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


April 23, 2021